DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shirota et al. (US Patent: 2015/0084892 A1).
 As to claim 1, Shirota discloses an electro-optic display having a plurality of display pixels positioned in a plurality of rows and columns (i.e. as seen in figure 1-5, the display unit of Shirota is a electronic paper display which contains a matrix based 
means to divide the plurality of display pixels into multiple groups (i.e. as seen in figure 7 the over display is divided into a plurality of sub-regions that are separately controlled) (see Fig. 7, [0072-0074]); and 
a controller configured to provide waveforms to drive the multiple groups of display pixels to create a smooth transitional effect across the display (i.e. as seen in figure 6-7 the display pixels are driven by the display controller with the smooth transition effect based on the active control of the device as seen in figure 1 which provides waveforms that drives each of the multiple groups of display pixels across the display as seen in figure 6) (see Fig. 1, 6-7, [0070-0075]).
As to claim 2, Shirota teaches the display of claim 1 wherein the controller is further configured to provide a first waveform to a first group of pixels and a second waveform to a second group of pixels, the first waveform and the second waveform each have a driving section and an edge clearing section, wherein the first waveform and the second waveform overlap in time but the driving section of the second waveform lags the driving section of the first waveform by at least one frame (i.e. as seen in figure 10 disclosure the method of figure 7 is able to use the various update engine to apply the different waveform as seen in figure 10 which the first waveform A and second Waveform B have overlap and edge clearing section which is the flashing and the waveform is lagging by at least one frame seen in the delay period P) (see Fig. 10, [0081-0082]).

As to claim 4, Shirota teaches the display of claim 3 wherein the frame offset is configured to increase as the designed transition effect progresses on the display (i.e. as seen in figure 10 the offset that is the P period value is increase as the flashing progress in each of the future regions) (See Fig. 10, [0081-0082]).
As to claim 5, Shirota teaches the display of claim 1 wherein the controller is further configured to perform a fake update to change a current state of the plurality of display pixels stored in the controller to accommodate the division of the plurality of display pixels into multiple groups (i.e. the “fake update” is the flashing update which block the display of the erroneous values in the various region to prevent error to appearing on the bi-stable display EPD) (see Fig. 1 and 6, [0070-0073]).
As to claim 6, Shirota teaches the display of claim 1, wherein the multiple groups of pixels each have at least one row of display pixels (i.e. as seen in figure 28, the display is divided into a plurality of block of rows in a longitudinal direction) (see Fig. 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shirota et al. in view of Emelie et al. (US Pub: 2016/0133196 A1).
 	As to claim 7, Shirota teaches the display of claim 1, but do not explicitly teach wherein the electric-optic display is an electrophoretic display having a layer of electrophoretic material (i.e. Shirota teaches an electronic paper display which is understood to be an electrophoretic design but do not explicitly define the actual material design of the display unit) (see Fig. 1-3, [0049-0050]).
 	Emelie teaches the electric-optic display is an electrophoretic display having a layer of electrophoretic material (i.e. Emelie teaches the display in figure 9-10, [0114]).
 	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used the electrophoretic display design of Emelie in the over display of the electronic paper design as they are accentual the same technology, and an artisan would have been able to reduce the invention of Shirota into 
As to claim 8, Emelie teaches the display of claim 7, wherein the electrophoretic material comprising a plurality of electrically charged particles disposed in a fluid and capable of moving through the fluid under the influence of an electric field (i.e. as seen in figure 9-10 the electrophoretic display uses light and dark particle which is of a bi-stable electrophoretic design where the particles are disposed in a fluid capably of moving under electrical field control) (see Fig. 9-10, [0005-0007]).
As to claim 9, Emelie teaches the display of claim 8, wherein the electrically charged particles and the fluids are confined within a plurality of capsules or microcells (i.e. Emelie teaches capsule design for the electrophoretic display) (see Fig. 9-10, [0014]).
As to claim 10, Emelie teaches the display of claim 7, wherein the electrophoretic material comprises a single type of electrophoretic particles in a dyed fluid confined with microcells (i.e. Emelie include the general design of a single type of electrophoretic particles in a dyed fluid confined with microcells in the background) (see [0014-0024]).
As to claim 11, Emelie teaches the display of claim 7, wherein the electrically charged particles and the fluid are present as a plurality of discrete droplets surrounded by a continuous phase comprising a polymeric material (i.e. Emelie include the general design of the discrete droplet comprising a polymeric material in the background) (see [0014-0024]).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Wang (US Pub: 2012/0188272 A1) and Harrington (US Pub: 2014/0240373 A1) are cited to teach a similar type of pixel driving matrix display system having smooth transition design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CALVIN C MA/Primary Examiner, Art Unit 2693  
June 19, 2021